 ST. PETERSBURG LIMOUSINE SERVICE209St. Petersburg Limousine Service,Inc. and North Pi-nellas Limousine Service,Inc. and Brotherhood ofRailway,Airline and Steamship Clerks,FreightHandlers,Express and Station Employees, AFL-CIO, Petitioner.Case 12-RC-4911March 23, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn November 26, 1975, the Regional Director forRegion 12 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which he ex-cluded from the unit of employees employed at theEmployer's terminalall dispatchers on the groundsthat they are supervisors within the meaning of theAct. Thereafter, in accord with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the Petitioner filed atimely request for review of the Regional Director'sdecision, together with supporting brief, alleging thatthe decision is erroneous on substantial factual issuesand asserting that the dispatchers should be includedin the appropriate unit. The Employer also filed abrief.On December 18, 1975, by telegraphic order, therequest for review was granted and the electionstayed pending decision on review.Pursuant to, the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issue under review andmakes the following findings:The Employer provides bus and limousine servicebetween Tampa International Airport and variouslocations in Pinellas,Manatee, and Sarasota Coun-ties.There are approximately 130 limousine driverswho are represented for collective-bargaining pur-poses by another labor organization. Thirteen em-ployees work in the Employer's office in St. Peters-burg,Florida,asclericalemployees, telephoneoperators, coordinators, and a janitor. The partiesagree that these employees should be included in theunit.There are seven full- and part-time radio dis-patchers who were excluded by the Regional Direc-tor from the unit as supervisors. For the reasons be-low we find that the dispatchers in question are notsupervisors and shall include them in the unit.Although the dispatchers work different shifts andcover different geographical areas serviced by theEmployer, they all perform essentially the same du-ties and exercisethe same authority. The primary du-tiesof the dispatchers consist of transmitting dis-patch instructions received by telephone to limousineand bus drivers. The dispatchers on the night shiftalso answerthe telephone. There is atleast one dis-patcher on duty at the Employer's St. Petersburg of-fice at alltimes.A driver's shift begins by reportingin onthe radio, by phone, or in person to the dis-patcher on duty. Dispatchers have control of the keysto the vehicles which the dispatchersassignto driversas they arrive. If for some reason a driver wants adifferent vehicle, the dispatcher may reassign thedriver or have him wait until another vehicle is ready.If additional drivers will be needed, the dispatcherconsults the "extra board" and calls the reserve driv-ers inorder of seniority. Scheduling of drivers, how-ever, is done by the chief dispatcher or the officemanager. If the workload is heavy, a dispatcher mayrequest drivers to work overtime or to come in early.Drivers are not required to do so, however.Routes are assigned to drivers by the dispatcher ona first-in/first-out basis. A dispatcher may request anincoming driver to pick up a customer if the driver isin the vicinity. This, however, is not significantly dif-ferent from a dispatcher's normal duty of efficientlyassigningpickups to drivers going around the city.When a driver is on duty, the dispatcher assigns pick-ups via the radio. A dispatcher may tell a driver totake a different route to the airport if he has learnedfrom other drivers that the normal route is congested.If a vehicle is in an accident or breaks down, thedispatcher, after taking care of the passengers, maycall for a tow truck, request the driver to stay orleave, or in some circumstances have the driver getthe vehicle repaired on the road.If a driver wants to leave work early, he contactsthe dispatcher. The dispatcher might say that the ex-tra board is in good shape and the workload light orthat is not a good idea because the workload isheavy. When there is a shortage of work, a dispatchermay send an extra-board driver home early and cantransfer a bus driver who has worked 3 or 4 hours todriving a limousine for the balance of the shift.If a driver reports for work intoxicated, the dis-patcher will send him home. Similarly, if a driver re-fuses to make a pickup, he will be sent home. Dis-patchers, however, do not inspect the drivers' workand see them only when they come in the terminal.The head starter at the airport has more contact withthe drivers and is in radio contact with the dispatch-er. If he sees an intoxicated driver, the starter tells thedispatcher to give him no more work. Tardiness andabsenteeism by drivers are noted by dispatchers andput in a file for the manager. One dispatcher re-223 NLRB No. 25 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked on a note that the particular driver had fre-quently been tardy. Dispatchers do not, however,discipline drivers for tardiness. A dispatcher may behanded a driver's grievance,but the dispatcher onlyrelays it to the manager.Dispatchers who also an-swer the telephone receive complaints from custom-ers. They are instructed to tell the customer to send awritten complaint to the Employer's office.Dispatchers are hourly rated as are the drivers,punch the same timeclock as drivers,and work inproximity to other office employees. Dispatchers donot have the authority to hire or fire employees or toeffectively recommend such action. Although dis-patchers have control of the office keys, the office isnot locked since the Employer operates around theclock.Dispatchers are supervised by the generalmanager and the chief dispatcher. The Employer'spresident and its airport supervisor are the other su-pervisors. Although no supervisor is on duty in theoffice during the night,the night dispatchers may callthe general manager at home.This,however, has oc-curred only about six times in the past 3 years.Upon the foregoing, and the entire record herein,we conclude that the dispatchers are not supervisorsas defined in the Act. The primary responsibility ofthe dispatchers is to provide,as expeditiously as pos-sible,vehicular transportation for customers to andfrom the airport. Incidental to that responsibility thedispatchers assign vehicles and give directions todrivers in accord with the Employer's establishedpolicies, including the collective-bargaining agree-ment covering the drivers.For this reason we findthat the assignments made and directions given donot require the exercise of independent judgment.'As described above,the dispatchersalso carry outcertain basic policies of the Employer with respect todriver conduct.Theynote drivers who are absent ortardy and may even suggest that some action be tak-en.However,no instances have been cited of a dis-patcher on his own initiative disciplining a driver fortardiness.Dispatchers can tell drivers to report offdutyfor the remainder of a shiftbut only apparentlyfor certain well-defined rule infractions such as in-toxication or refusal to make a pickup.The dispatch-ers have noauthorityto suspend drivers for substan-tialperiods.Theydo not exercisedisciplinarydiscretion.Thus,we conclude that the dispatchers donot have or exercise the power to suspend or effec-tively recommend changes in the status of drivers .2For the above reasons, we find the following unitto be appropriate for the purposes of collective-bar-gaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees,including clerical employees, telephone opera-tors, coordinators, janitor, and dispatchers, em-ployed by the Employerat its terminallocatedat 1600 4th Street North, St. Petersburg, Flori-da; excluding all other employees, guards, andsupervisors as defined in the Act.Accordingly, we shall remand thecaseto the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction of Elec-tion but in the unit herein found appropriate, andexcept that the period of determining eligibility shallbe the payroll period ending immediately precedingthe date of this Decision on Review.[Excelsiorfoot-note omitted from publication.]'Greyhound Airport Services,Inc. and Greyhound Airport Services, Inc. of2CityYellow Cab Company and G. 1. Cab Company,144 NLRB 994Virginia,189 NLRB291 (1971).(1963). enfd. 344 F.2d 575 (C.A. 6, 1965).